Pratt, J.
The judgment appealed from is clearly correct. The claims of the various parties against the bank are separate and distinct, each depends on its own circumstances, and they have no inherent connection with each other. If the bank has no legal right to use the stock of Meyer, and by such use incurred a liability to the owner of the stock, the action already brought by the party claiming to be injured is the most convenient means to deter*127mine the question. If the bank had such authority, it will prevail in the action. If it liad not, the court cannot afford any relief, and it must respond for such damage as it has inflicted. There is no propriety in the claimants, under the Meyer transaction, being hampered by matters with which they have no concern. The same may be said of each of the other claimants. Their rights depend upon alleged unauthorized dealings of the bank with securities now claimed to be owned by the various plaintiffs; and the limit of their recovery, if they can sustain that claim, does not depend upon the amount realized by the bank. When those claims are disposed of, if the bank prevails, and they shall still have in its possession a fund it cannot conscientiously keep, an application to pay it into court might be entertained. But the court cannot now grant such permission upon the terms asked, viz., that the bank be protected against all the claimants. Judgment affirmed, with costs.